Exhibit 10.2

 

AMERICAN SCIENCE AND ENGINEERING, INC.

2014 Equity and Incentive Plan

 

Restricted Stock Unit Grant Agreement

 

American Science and Engineering, Inc. (the “Company”), a Massachusetts
corporation, hereby grants to the person named below restricted stock units
(“Restricted Stock Units”) representing the right to receive shares of Common
Stock, $0.6666 par value, of the Company (the “Award”) under and subject to the
Company’s 2014 Equity and Incentive Plan (the “Plan”) on the terms and
conditions set forth below and those attached hereto and in the Plan:

 

DEFINITIONS

 

Grant Date:

 

 

 

 

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

Number of Restricted Stock Units:

 

 

 

 

 

 

 

 

 

Vesting Schedule:

 

Vesting Date

 

Units Vesting

 

 

               , 201X

 

          

 

 

               , 201X

 

          

 

By acceptance of this Award, the Participant agrees to the terms and conditions
set forth above and those attached hereto and in the Plan.

 

 

PARTICIPANT

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

By:

 

 

By:

 

 

1

--------------------------------------------------------------------------------


 

AMERICAN SCIENCE AND ENGINEERING, INC. 2014 EQUITY AND INCENTIVE PLAN

 

Restricted Stock Unit Terms and Conditions

 

1.                                      Plan Incorporated by Reference.  This
Award is issued pursuant to the terms of the Plan.  This Grant Agreement does
not set forth all of the terms and conditions of the Plan, which are
incorporated herein by reference.  Capitalized terms used and not otherwise
defined in this Grant Agreement have the meanings given to them in the Plan. 
The Committee administers the Plan and its determinations regarding the
operation of the Plan are final and binding.  A copy of the Plan may be obtained
upon written request without charge from the Human Resources Department of the
Company.

 

2.                                      Restricted Stock Units.  Each Restricted
Stock Unit represents the right to receive one share of Common Stock, subject to
the fulfillment of the Vesting Schedule and the other terms and conditions of
this Award.

 

3.                                      Vesting Schedule.  Upon each vesting of
a Restricted Stock Unit in accordance with the Vesting Schedule set forth on the
face of this Grant Agreement (each, a “Vesting Date”), and subject to the
satisfaction of Section 8 below regarding taxes, the Company shall issue to the
Participant one share of Common Stock for each Restricted Stock Unit that vests
on such Vesting Date as soon as practicable after such Vesting Date, but in no
event later than March 15 of the following calendar year.

 

4.                                      Effect of Termination of Employment.  If
the Participant’s status as an employee of the Company or a Subsidiary is
terminated for any reason (voluntary or involuntary), all Restricted Stock Units
that remain unvested shall upon termination of employment immediately and
irrevocably terminate, and such unvested Restricted Stock Units and the
underlying shares of Common Stock shall immediately and irrevocably be
forfeited.  Notwithstanding the foregoing:

 

(a)                                 If the Participant is on military leave,
sick leave, or other leave of absence approved by the Company or the Subsidiary,
his or her employment with the Company or the Subsidiary will be treated as
continuing intact during the period of such leave.  The Participant’s employment
will be deemed to have terminated on the first day after the expiration of such
leave.

 

(b)                                 If the Participant’s employment is
terminated by reason of his or her death, this Award shall become fully vested
without regard to the Vesting Schedule.

 

5.                                      No Right to Shares or as a Stockholder. 
The Participant shall not have any right in, or with respect to any of the
shares of Common Stock subject to this Award (including voting rights) issuable
under the Award until the Award vests and is settled by issuance of the shares
to the Participant.

 

6.                                      Change in Control. In the event of a
“Change in Control of the Company” (as defined in the Plan), the Company in its
discretion may take one or more of the actions specified in Section 20 of the
Plan.

 

7.                                      Award Not Transferable.  This Award is
not transferable by the Participant other than by will or the laws of descent
and distribution. The Committee may, in its sole discretion, allow the
Participant to transfer this Award under a domestic relations order in
settlement of marital or domestic property rights.

 

8.                                      Payment of Taxes. The Participant shall
pay to the Company, or make provision satisfactory to the Committee for payment
of, any taxes required by law to be withheld with respect to the Award no later
than the date of the event creating the tax liability.  The Company and its
Subsidiaries may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind due to the Participant.  In the
Committee’s discretion, the minimum tax obligations required by law to be
withheld with respect to the Award may be paid in whole or in part in shares of
Common Stock, including shares otherwise deliverable to the Participant upon any
Vesting Date, valued at their Fair Market Value on the date of retention.

 

9.                                      No Right To Employment.  No person shall
have any claim or right to be granted an Award.  Neither the Plan nor this Award
shall be deemed to give any Participant the right to continued employment or to
limit the right of the Company or a Subsidiary to discharge any Participant at
any time.

 

10.                               Amendment of Award.  The Committee may amend,
modify, or terminate this Award, including substituting therefore another Award
of the same or a different type, provided that the Participant’s consent to such
action shall be required unless (i) the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant, or (ii) the action is permitted by the terms of the
Plan.

 

2

--------------------------------------------------------------------------------


 

11.                               Data Privacy and Electronic Delivery.  By
executing this Grant Agreement, the Participant: (i) authorizes the Company, its
Subsidiaries, and any agent of the Company or its Subsidiaries administering the
Plan or providing Plan recordkeeping services, to disclose to the Company, its
Subsidiaries or third-party service providers such information and data as may
be deemed necessary or appropriate to facilitate the grant of Awards and the
administration of the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company, its
Subsidiaries, and third-party service providers to store and transmit such
information in electronic form.  The Participant agrees that the Company, its
Subsidiaries, and their agents may deliver electronically all documents relating
to the Plan or this Award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its stockholders.

 

12.                               Cancellation and Rescission of Award.  In
consideration of this Award the Participant agrees that if Participant breaches
Participant’s obligations under the terms of the American Science & Engineering
Employee Representation, Rights in Data, and Non-Compete Agreement, then the
Company may cancel, suspend, withhold, or otherwise limit or restrict (in whole
or in part) the vesting of this Award.  If this Award vests prior to the
occurrence or discovery by the Company of any such breach, then the Committee
may rescind the vesting of this Award at any time within the two (2) year period
after such vesting.  In the event of any rescission, the Participant shall pay
to the Company the amount of income recognized upon vesting of the Award and any
additional gain realized upon any sale of Award shares in such manner and on
such terms and conditions as may be required by the Committee, and the Company
shall be entitled to set-off the amount of any such income or gain against any
amount that may be owed to the Participant.

 

13.                               Forfeiture of Awards under Sarbanes-Oxley
Act.  If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if the
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, then, to the extent required by
law, the Participant shall reimburse the Company for any amounts received
pursuant to this Award during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.

 

3

--------------------------------------------------------------------------------